Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 19, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  129341(52)                                                                                           Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  IN RE PETITION BY TREASURER OF                                                                         Maura D. Corrigan
  WAYNE COUNTY FOR FORECLOSURE                                                                         Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  _________________________________________                                                                           Justices

  WAYNE COUNTY TREASURER,
          Petitioner,
  and
  MATTHEW TATARIAN and MICHAEL KELLY,
          Intervening Parties-Appellants,
                                                                              SC: 129341
  v                                                                           CoA: 261074
                                                                              Wayne CC: 02-220192-PZ
  PERFECTING CHURCH,
             Respondent-Appellee.
  __________________________________________

                 On order of the Chief Justice, the motion by the City of Detroit for leave to
  file a brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 19, 2006                  _________________________________________
                                                                               Clerk